Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the unmanned aircraft system with an unmanned aerial vehicle where a surveillance quality model is acquired for the prescribed UAV flight path, actual surveillance quality is acquired during monitored flight along the path, the actual surveillance quality is compared with the quality model, and the UAV us caused to execute corrective maneuvers if the surveillance quality deviation exceeds a threshold, as presented in the claimed invention. Related prior art includes Ramanna et al. (US 2015/0339932) and Yogesha et al. (US 2011/0231036) which teach planning for ATC coverage during a flight, Casek et al. (US 20210005096) which teaches monitoring surveillance quality during a flight, Panchal et al. (US 2021/0159971) which teaches monitoring communication link quality during a flight, Yee et al. (US 6,044,323) which teaches providing backup ATC connection, and Yoder (US 5,111,400) which teaches providing warning when there is no ATC coverage. However, none of the prior art either alone or in reasonable combination is sufficient to teach the acquiring of a surveillance quality model, acquiring actual surveillance quality during a planned flight, and causing the UAV to execute corrective maneuvers if it is determined that a deviation between the actual and model surveillance qualities exceeds a threshold.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/ANDREW W BEE/Primary Examiner, Art Unit 2699